AT THE MARKET OFFERING AGREEMENT



December 28, 2012



Ascendiant Capital Markets, LLC

18881 Von Karman, 16th Floor

Irvine, California 92612



Ladies and Gentlemen:

       

Quantum Fuel Systems Technologies Worldwide, Inc., a corporation organized under
the laws of Delaware (the "Company"), confirms its agreement (this "Agreement")
with Ascendiant Capital Markets, LLC (the "Manager") as follows:



Definitions

. The terms that follow, when used in this Agreement and any Terms Agreement,
shall have the meanings indicated.





"Accountants"   shall have the meaning ascribed to such term in Section 4(m).



"Act" shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.



"Action" shall have the meaning ascribed to such term in Section 3(q).



"Affiliate" shall have the meaning ascribed to such term in Section 3(p).



"Applicable Time" shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.

 

"Base Prospectus" shall mean the base prospectus contained in the Registration
Statement at the Execution Time.



"Board" shall have the meaning ascribed to such term in Section 2(b)(iii).



"Broker Fee" shall have the meaning ascribed to such term in Section 2(b)(v).



"Business Day" shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.



"Commission" shall mean the Securities and Exchange Commission.



"Common Stock" shall have the meaning ascribed to such term in Section 2.



"Common Stock Equivalents" shall have the meaning ascribed to such term in
Section 3(g).



"Company Counsel" shall have the meaning ascribed to such term in Section 4(l).



"DTC" shall have the meaning ascribed to such term in Section 2(b)(vii).



"Effective Date" shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.



"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.



"Execution Time" shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.



"Filing Date" shall have the meaning ascribed to such term in Section 4(w).



"Free Writing Prospectus" shall mean a free writing prospectus, as defined in
Rule 405.



"GAAP" shall have the meaning ascribed to such term in Section 3(n).



"Incorporated Documents" shall mean the documents or portions thereof filed with
the Commission on or before the Effective Date incorporated by reference in the
Registration Statement or the Prospectus and any documents or portions thereof
filed with the Commission after the Effective Date that are deemed to be
incorporated by reference in the Registration Statement or the Prospectus.



"Intellectual Property Rights" shall have the meaning ascribed to such term in
Section 3(v).



"Issuer Free Writing Prospectus" shall mean an issuer free writing prospectus,
as defined in Rule 433.



"Losses" shall have the meaning ascribed to such term in Section 7(d).



"Material Adverse Effect" shall have the meaning ascribed to such term in
Section 3(b).



"Material Permits" shall have the meaning ascribed to such term in Section 3(t).



"Net Proceeds" shall have the meaning ascribed to such term in Section 2(b)(v).



"Permitted Free Writing Prospectus" shall have the meaning ascribed to such term
in Section 4(g).



"Placement" shall have the meaning ascribed to such term in Section 2(c).



"Proceeding" shall have the meaning ascribed to such term in Section 3(b).



"Prospectus" shall mean the Base Prospectus, as supplemented by the most
recently filed Prospectus Supplement (if any).



"Prospectus Supplement" shall mean the prospectus supplement relating to the
Shares prepared and filed pursuant to Rule 424(b) from time to time.



"Registration Statement" shall mean the shelf registration statement (File
Number 333-176772) on Form S-3, including exhibits and financial statements and
any prospectus supplement relating to the Shares that is filed with the
Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430B, as amended on each Effective Date and, in the
event any post-effective amendment thereto becomes effective, shall also mean
such registration statement as so amended.



"Representation Date" shall have the meaning ascribed to such term in Section
4(k).



"Required Approvals" shall have the meaning ascribed to such term in Section
3(e).



"Rule 158", "Rule 163", "Rule 164", "Rule 172", "Rule 173", "Rule 405",
"Rule 415", "Rule 424", "Rule 430B" and "Rule 433" refer to such rules under the
Act.



"Sales Notice" shall have the meaning ascribed to such term in Section 2(b)(i).



"SEC Reports" shall have the meaning ascribed to such term in Section 3(m).



"Settlement Date" shall have the meaning ascribed to such term in Section
2(b)(vii).



"Subsidiary" shall have the meaning ascribed to such term in Section 3(a).



"Terms Agreement" shall have the meaning ascribed to such term in Section 2(a).



"Time of Delivery" shall have the meaning ascribed to such term in Section 2(c).



"Trading Market" means Nasdaq Capital Market.



Sale and Delivery of Shares

. The Company proposes to issue and sell through or to the Manager, as sales
agent and/or principal, up to $5,000,000 of shares (the "
Shares
") of the Company's common stock, $0.02 par value ("
Common Stock
"), from time to time during the term of this Agreement and on the terms set
forth herein.





Appointment of Manager as Selling Agent; Terms Agreement

. For purposes of selling the Shares through the Manager, the Company hereby
appoints the Manager as exclusive agent of the Company for the purpose of
soliciting purchases of the Shares from the Company pursuant to this Agreement
and the Manager agrees to use its commercially reasonable efforts to solicit
purchases of the Shares on the terms and subject to the conditions stated
herein; provided that any activities by the Manager in connection with market
making efforts shall not be prohibited hereunder.

The Company agrees that whenever it determines to sell the Shares directly to
the Manager as principal, it will enter into a separate agreement (each, a "
Terms Agreement
") in substantially the form of
Annex I
hereto, relating to such sale in accordance with Section 2 of this Agreement.





Agent Sales

. Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company will issue and agrees to sell
Shares from time to time through the Manager, acting as sales agent, and the
Manager agrees to use its commercially reasonable efforts to solicit purchases
of the Shares, as sales agent for the Company, on the following terms:





The Shares are to be sold on a daily basis or otherwise as shall be agreed to by
the Company and the Manager on any day that (A) is a trading day for the Trading
Market, (B) the Company has instructed the Manager by telephone (confirmed
promptly by electronic mail) to make such sales ("Sales Notice") and (C) the
Company has satisfied its obligations under Section 6 of this Agreement.
Notwithstanding the foregoing, the deliveries required under Section 6 shall
only be required to be made on the Execution Time and on a Representation Date
on which a material amendment to the Registration Statement or Prospectus is
made or the Company files its Annual Report on Form 10-K or a material amendment
thereto under the Exchange Act. The Company will designate the maximum amount of
the Shares to be sold by the Manager daily (subject to the limitations set forth
in Section 2(d)) and the minimum price per Share at which such Shares may be
sold. Subject to the terms and conditions hereof, the Manager shall use its
commercially reasonable efforts to solicit purchases on a particular day of all
of the Shares designated for the sale by the Company on such day. The gross
sales price of the Shares sold under this Section 2(b) shall be the market price
for shares of the Company's Common Stock sold by the Manager under this
Section 2(b) on the Trading Market at the time of sale of such Shares.



The Company acknowledges and agrees that (A) there can be no assurance that the
Manager will be successful in soliciting purchases of the Shares, (B) the
Manager will incur no liability or obligation to the Company or any other person
or entity if it does not solicit purchases of the Shares for any reason other
than a failure by the Manager to use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable law and
regulations to solicit purchases of such Shares as required under this
Agreement, and (C) the Manager shall be under no obligation to purchase Shares
on a principal basis pursuant to this Agreement, except as otherwise
specifically agreed by the Manager and the Company pursuant to a Terms
Agreement.



The Company shall not authorize the issuance and sale of, and the Manager shall
not be obligated to use its commercially reasonable efforts to solicit purchases
of, any Share at a price lower than the minimum price therefor designated from
time to time by the Company's Board of Directors (the "Board"), or a duly
authorized committee thereof, or such duly authorized officers of the Company,
and notified to the Manager in writing. The Company or the Manager may, upon
notice to the other party hereto by telephone (confirmed promptly by electronic
mail), suspend the offering of the Shares for any reason and at any time;
provided, however, that such suspension or termination shall not affect or
impair the parties' respective obligations with respect to the Shares sold
hereunder prior to the giving of such notice.



The Manager may solicit purchases of Shares by any method permitted by law
deemed to be an "at the market offering" as defined in Rule 415 under the Act,
including without limitation sales made directly on the Trading Market, on any
other existing trading market for the Common Stock or to or through a market
maker. The Manager may also solicit purchases of Shares in privately negotiated
transactions, provided that the Manager receives the Company's prior written
approval for any sales in privately negotiated transactions.



The compensation to the Manager for sales of the Shares under this Section 2(b)
shall be a placement fee of 3.0% of the gross sales price of the Shares sold
pursuant to this Section 2(b) ("Broker Fee"). The foregoing rate of compensation
shall not apply when the Manager acts as principal, in which case the Company
may sell Shares to the Manager as principal at a price agreed upon at the
relevant Applicable Time pursuant to a Terms Agreement. The remaining proceeds,
after further deduction for any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales, shall constitute the net
proceeds to the Company for such Shares (the "Net Proceeds").



The Manager shall provide written confirmation (which may be by facsimile or
electronic mail) to the Company following the close of trading on the Trading
Market each day in which the Shares are sold under this Section 2(b) setting
forth the number of the Shares sold on such day, the aggregate gross sales
proceeds and the Net Proceeds to the Company, and the compensation payable by
the Company to the Manager with respect to such sales.



Upon delivery of a Sales Notice, the Company shall transfer the maximum number
of Shares to be sold pursuant to the Sales Notice to the Manager's account at
The Depository Trust Company ("DTC") via the DWAC system, which Shares shall be
deposited by the Manager in the Company's account with the Manager. None of the
Shares transferred to the Manager are considered to be issued by the Company or
outstanding until after the Shares are both (i) sold by the Manager in
accordance with this Agreement and (ii) Net Proceeds from the sale have been
delivered to the Company on the respective Settlement Date(s). The Manager shall
have no obligation to attempt to solicit purchases of the Shares until the
Company's transfer agent has delivered a delivery notice to the Manager which
delivery notice shall contain information sufficient to complete the delivery of
the Shares via the DWAC system. Settlement for sales of the Shares pursuant to
this Section 2(b) will occur at 10:00 a.m. (New York City time), or at such time
as the Company and the Manager may mutually agree, on the third Business Day
following delivery of the Shares issued pursuant to the Sale Notice (each such
day, a "Settlement Date"). On each Settlement Date, the Manager shall deliver
the Net Proceeds from the sale of the Shares to the Company. If on any
Settlement Date not all Shares were sold as issued pursuant to the Sales Notice,
then, at the election of and upon notice from the Company, the Shares shall be
applied to a future Settlement Date or returned to the Company.



At each Applicable Time, Settlement Date, Representation Date and Filing Date,
the Company shall be deemed to have affirmed each representation and warranty
contained in this Agreement as if such representation and warranty were made as
of such date, modified as necessary to relate to the Registration Statement and
the Prospectus as amended as of such date. Any obligation of the Manager to use
its commercially reasonable efforts to solicit purchases of the Shares on behalf
of the Company shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 6 of this Agreement.



Term Sales

. If the Company wishes to sell the Shares pursuant to this Agreement but other
than as set forth in Section 2(b) of this Agreement (each, a "
Placement
"), the Company will notify the Manager of the proposed terms of such Placement.
If the Manager, acting as principal, wishes to accept such proposed terms (which
it may decline to do for any reason in its sole discretion) or, following
discussions with the Company, the Manager wishes to accept amended proposed
terms, the Manager and the Company will enter into a Terms Agreement setting
forth the terms of such Placement. The terms set forth in a Terms Agreement will
not be binding on the Company or the Manager unless and until the Company and
the Manager have each executed such Terms Agreement accepting all of the terms
of such Terms Agreement. In the event of a conflict between the terms of this
Agreement and the terms of a Terms Agreement, the terms of such Terms Agreement
will control. A Terms Agreement may also specify certain provisions relating to
the reoffering of such Shares by the Manager. The commitment of the Manager to
purchase the Shares pursuant to any Terms Agreement shall be deemed to have been
made on the basis of the representations and warranties of the Company herein
contained and shall be subject to the terms and conditions herein set forth.
Each Terms Agreement shall specify the number of Shares to be purchased by the
Manager pursuant thereto, the price to be paid to the Company for such Shares,
any provisions relating to rights of, and default by, any underwriters acting
together with the Manager in the reoffering of the Shares, and the time and date
(each such time and date being referred to herein as a "
Time of Delivery
") and place of delivery of and payment for such Shares. Such Terms Agreement
shall also specify any requirements for opinions of counsel, accountants'
letters and officers' certificates pursuant to Section 6 of this Agreement and
any other information or documents required by the Manager.





Maximum Number of Shares

. Under no circumstances shall the number and aggregate amount of the Shares
sold pursuant to this Agreement and any Terms Agreement exceed (i) the aggregate
amount set forth in Section 2, (ii) the number of shares of the Common Stock
available for issuance under the currently effective Registration Statement and
permitted to be sold pursuant to the requirements of such Registration Statement
form upon which such Registration Statement is filed, including, without
limitation,
Form S-3 General Instruction I.B.6.,
or (iii) the number and aggregate amount of Shares authorized from time to time
to be issued and sold under this Agreement by the Board, or a duly authorized
committee thereof, and notified to the Manager in writing.



Regulation M Notice

. Unless the exceptive provisions set forth in Rule 101(c)(1) of Regulation M
under the Exchange Act are satisfied with respect to the Shares, the Company
shall give the Manager at least one Business Day's prior notice of its intent to
sell any Shares in order to allow the Manager time to comply with Regulation M.





Representations and Warranties

. The Company represents and warrants to, and agrees with, the Manager at the
Execution Time and on each such time the following representations and
warranties are repeated or deemed to be made pursuant to this Agreement, as set
forth below or in the Registration Statement, the Prospectus or the Incorporated
Documents.





Subsidiaries

. All of the direct and indirect "significant subsidiaries" (as such term is
defined in Rule 1-02 of Regulation S-X) (individually, a "
Subsidiary
") of the Company are set forth on Exhibit 21.1 to the Company's most recent
Annual Report on Form 10-K filed with the Commission. Except as disclosed in the
Registration Statement, the Prospectus, the Incorporated Documents or SEC
Reports, the Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any "
Liens
" (which for purposes of this Agreement shall mean a lien, charge, security
interest, encumbrance, right of first refusal, preemptive right or other
restriction), and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.





Organization and Qualification

. The Company and each of its Subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of this Agreement, (ii) a material adverse
change in the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
from that set forth in the Registration Statement, the Base Prospectus, any
Prospectus Supplement, the Prospectus or the Incorporated Documents, or (iii) a
material adverse effect on the Company's ability to perform in any material
respect on a timely basis its obligations under this Agreement (any of (i), (ii)
or (iii), a "
Material Adverse Effect
") and no "
Proceeding
" (which for purposes of this Agreement shall mean any action, claim, suit,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened) has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.





Authorization and Enforcement

. The Company has the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, the Board
or its stockholders in connection herewith other than in connection with the
Required Approvals. This Agreement has been duly executed and delivered by the
Company and constitutes the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.



No Conflicts

. The execution, delivery and performance of this Agreement by the Company, the
issuance and sale of the Shares and the consummation by the Company of the other
transactions contemplated herein do not and will not (i) conflict with or
violate any provision of the Company's or any Subsidiary's certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected, except in the case of each of clauses (ii) and
(iii), such as could not reasonably be expected to result in a Material Adverse
Effect.





Filings, Consents and Approvals.

The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other "Person"
(defined as an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind, including the Trading Market) in connection with the execution,
delivery and performance by the Company of this Agreement, other than (i) the
filings required by this Agreement, (ii) the filing with the Commission of the
Prospectus Supplement, (iii) the filing of application(s) to and approval by the
Trading Market for the listing of the Shares for trading thereon in the time and
manner required thereby, and (iv) such filings as are required to be made under
applicable state securities laws and the rules and regulations of the Financial
Industry Regulatory Authority, Inc. ("
FINRA
") (collectively, the "
Required Approvals
").





Issuance of Shares

. The Shares are duly authorized and, when issued and paid for in accordance
with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company. The Company
has reserved or will maintain an adequate reserve from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this Agreement.

The issuance by the Company of the Shares has been registered under the Act and
all of the Shares are freely transferable and tradable by the purchasers thereof
without restriction (other than any restrictions arising solely from an act or
omission of such purchaser). The Shares are being issued pursuant to the
Registration Statement and the issuance of the Shares has been registered by the
Company under the Act. The "
Plan of Distribution
" section within the Registration Statement permits the issuance and sale of the
Shares as contemplated by this Agreement. Upon receipt of the Shares, the
purchasers of such Shares will have good and marketable title to such Shares and
the Shares will be freely tradable on the Trading Market.





Capitalization

. The capitalization of the Company is as set forth in the Registration
Statement, the Base Prospectus, the Prospectus Supplement and the Prospectus.
The Company has not issued any capital stock since its most recently filed
periodic report under the Exchange Act, other than pursuant to the exercise of
employee stock options under the Company's stock incentive plan and pursuant to
the conversion or exercise of securities exercisable, exchangeable or
convertible into Common Stock ("
Common Stock Equivalents
"). No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by this Agreement. Except (i) pursuant to the Company's stock
incentive plan and (ii) pursuant to agreements or instruments filed as exhibits
to Incorporated Documents, there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Shares will not obligate the Company
to issue shares of Common Stock or other securities to any Person and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities, except for adjustment
to the exercise price of the Common Stock purchase warrants issued in October
2006 that have a full-rachet price reset provision, which provision could be
triggered upon the issuance or sale of the Shares. All of the outstanding shares
of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
There are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company's capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company's
stockholders.





Registration Statement

. The Company meets the requirements for use of Form S-3 under the Act and has
prepared and filed with the Commission the Registration Statement, including a
related Base Prospectus, for registration under the Act of the offering and sale
of the Shares. Such Registration Statement is effective and available for the
offer and sale of the Shares as of the date hereof. As filed, the Base
Prospectus contains all information required by the Act and the rules
thereunder, and, except to the extent the Manager shall agree in writing to a
modification, shall be in all substantive respects in the form furnished to the
Manager prior to the Execution Time or prior to any such time this
representation is repeated or deemed to be made. The Registration Statement, at
the Execution Time, each such time this representation is repeated or deemed to
be made, and at all times during which a prospectus is required by the Act to be
delivered (whether physically or through compliance with Rule 172, 173 or any
similar rule) in connection with any offer or sale of the Shares, meets the
requirements set forth in Rule 415(a)(1)(x). The initial Effective Date of the
Registration Statement was not earlier than the date three years before the
Execution Time.





Accuracy of Incorporated Documents

. The Incorporated Documents, when they were filed with the Commission,
conformed in all material respects to the requirements of the Exchange Act and
the rules thereunder, and none of the Incorporated Documents, when they were
filed with the Commission, contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made not misleading; and any
further documents so filed and incorporated by reference in the Registration
Statement, the Base Prospectus, the Prospectus Supplement or the Prospectus,
when such documents are filed with the Commission, will conform in all material
respects to the requirements of the Exchange Act and the rules thereunder, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; notwithstanding
anything to the contrary contained herein, this representation shall not extend
to any written information provided by the Manager specifically for inclusion or
incorporation by reference into any such documents.





Ineligible Issuer

. (i) At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2)) of the Shares and (ii) as of the Execution Time and
on each such time this representation is repeated or deemed to be made (with
such date being used as the determination date for purposes of this
clause (ii)), the Company was not and is not an Ineligible Issuer (as defined in
Rule 405), without taking account of any determination by the Commission
pursuant to Rule 405 that it is not necessary that the Company be considered an
Ineligible Issuer.





Free Writing Prospectus

. The Company is eligible to use Issuer Free Writing Prospectuses. Each Issuer
Free Writing Prospectus does not include any information the substance of which
conflicts with the information contained in the Registration Statement,
including any Incorporated Documents and any prospectus supplement deemed to be
a part thereof that has not been superseded or modified; and each Issuer Free
Writing Prospectus does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by the Manager specifically for use
therein. Any Issuer Free Writing Prospectus that the Company is required to file
pursuant to Rule 433(d) has been, or will be, filed with the Commission in
accordance with the requirements of the Act and the rules thereunder. Each
Issuer Free Writing Prospectus that the Company has filed, or is required to
file, pursuant to Rule 433(d) or that was prepared by or behalf of or used by
the Company complies or will comply in all material respects with the
requirements of the Act and the rules thereunder. The Company will not, without
the prior consent of the Manager, prepare, use or refer to, any Issuer Free
Writing Prospectuses.





Proceedings Related to Registration Statement

. The Registration Statement is not the subject of a pending proceeding or
examination under Section 8(d) or 8(e) of the Act, and the Company is not the
subject of a pending proceeding under Section 8A of the Act in connection with
the offering of the Shares. The Company has not received any notice that the
Commission has issued or intends to issue a stop-order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so.



SEC Reports

. The Company has complied in all material respects with requirements to file
all reports, schedules, forms, statements and other documents required to be
filed by it under the Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the "
SEC Reports
") on a timely basis or has received a valid extension of such time of filing
and has filed any such SEC Reports prior to the expiration of any such
extension.





Financial Statements

. The consolidated financial statements incorporated by reference in the
Registration Statement, the Prospectus or the Incorporated Documents and any
amendments thereof or supplements thereto comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing or as amended
or corrected in a subsequent filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved ("
GAAP
"), except as may be otherwise specified in such financial statements or the
notes thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.





Accountants. The Company's accountants are Haskell & White LLP. To the knowledge
of the Company, Haskell & White LLP is a registered public accounting firm as
required by the Act.



Material Adverse Events

. Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company's financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or "
Affiliate
" (defined as any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act),
except pursuant to the existing Company stock incentive plan. The Company does
not have pending before the Commission any request for confidential treatment of
information. No event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is deemed made that has not been publicly disclosed at least 1
Business Day prior to the date that this representation is deemed made.





Litigation

. Except as set forth in the SEC Reports, the Registration Statement, the
Prospectus or the Incorporated Documents, there is no action, suit, inquiry,
notice of violation, Proceeding or investigation pending or, to the knowledge of
the Company, threatened against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an "
Action
") which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement or the Shares or (ii) could, if there were an
unfavorable decision, reasonably be expected to result in a Material Adverse
Effect. Except as set forth in the SEC Reports, the Registration Statement, the
Prospectus or the Incorporated Documents, neither the Company nor any
Subsidiary, nor, to the knowledge of the Company, any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Act. None of the Company's or its
Subsidiaries' employees is a member of a union that relates to such employee's
relationship with the Company, and neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and its Subsidiaries believe that their relationships with their employees are
good. No executive officer, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.





Labor Relations

. No material labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company which could
reasonably be expected to result in a Material Adverse Effect.



No Existing Defaults

. Except as set forth in the SEC Reports, the Registration Statement, the
Prospectus or the Incorporated Documents, neither the Company nor any Subsidiary
(i) is in default under or in violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not reasonably be expected to result in a Material Adverse
Effect.





Regulatory Permits

. The Company and the Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as described in the
Registration Statement, the Base Prospectus, any Prospectus Supplement or the
Prospectus, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect ("
Material Permits
"), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.





Title to Assets

. Except as set forth in the SEC Reports, the Registration Statement, the
Prospectus or the Incorporated Documents, the Company and the Subsidiaries have
good and marketable title in fee simple to all real property owned by them that
is material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens disclosed in the SEC Reports, the Registration
Statement, the Prospectus or the Incorporated Documents and such Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance, except where such non-compliance would
not reasonably be expected to have a Material Adverse Effect.





Intellectual Property

. Except as set forth in the SEC Reports, the Registration Statement, the
Prospectus or the Incorporated Documents, the Company and the Subsidiaries have,
or have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights necessary or material
for use in connection with their respective businesses as described in the
Registration Statement, the Base Prospectus, any Prospectus Supplement or the
Prospectus and which the failure to so have could reasonably be expected to have
a Material Adverse Effect (collectively, the "
Intellectual Property Rights
"). Neither the Company nor any Subsidiary has received, since the date of the
latest audited financial statements included within the SEC Reports, a notice
(written or otherwise) that the Intellectual Property Rights violate or infringe
upon the rights of any Person, except as would not have a Material Adverse
Effect. To the knowledge of the Company, all such Intellectual Property Rights
are enforceable (other than patent and trademark applications) and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.





Insurance

. The Company and the Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary for companies of similar size as the Company in the
businesses in which the Company and the Subsidiaries are engaged, including, but
not limited to, directors and officers insurance coverage. To the knowledge of
the Company, such insurance contracts and policies are accurate and complete.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.





Affiliate Transactions

. Except as set forth in the SEC Reports or the Registration Statement, the Base
Prospectus, any Prospectus Supplement or the Prospectus, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000,
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.





Sarbanes-Oxley Compliance

. Except as disclosed in the SEC Reports or the Registration Statement, the Base
Prospectus, any Prospectus Supplement or the Prospectus, the Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Effective Date.





Finder's Fees

. Other than payments to be made to the Manager, no brokerage or finder's fees
or commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement. The
Manager shall have no obligation with respect to any fees or with respect to any
claims made by or on behalf of other Persons for fees of a type contemplated in
this Section that may be due in connection with the transactions contemplated by
this Agreement.



No Other Sales Agency Agreement

. The Company has not entered into any other sales agency agreements or other
similar arrangements with any agent or any other representative in respect of at
the market offerings of the Shares.





Market Manipulation

. The Company has not, and to its knowledge no one acting on its behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Shares, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Shares or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company, other than,
in the case of clauses (ii) and (iii), compensation paid to the Manager in
connection with the placement of the Shares.





Listing and Maintenance Requirements

. The issuance and sale of the Shares as contemplated in this Agreement does not
contravene the rules and regulations of the Trading Market. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as disclosed in the
Registration Statement, the Base Prospectus, any Prospectus Supplement or the
Prospectus, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.



Application of Takeover Protections

. Except as set forth in the Registration Statement, the Base Prospectus, any
Prospectus Supplement or the Prospectus, the Company and its Board have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company's
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the purchasers of
the Shares.





Investment Company

. The Company is not registered, and after giving effect to the offering and
sale of the Shares and application of proceeds thereof, will not be required to
register, as an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.



Solvency

. Except as set forth in the SEC Reports, the Registration Statement, the
Prospectus or the Incorporated Documents, based on the financial condition of
the Company as of the Effective Date, (i) the Company's fair saleable value of
its assets exceeds the amount that will be required to be paid on or in respect
of the Company's existing debts and other liabilities (including known
contingent liabilities) as they mature and (ii) the current cash flow of the
Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The SEC Reports set forth as of the
dates thereof all outstanding secured and unsecured Indebtedness of the Company
or any Subsidiary, or for which the Company or any Subsidiary has commitments.
For the purposes of this Agreement, "
Indebtedness
" shall mean (a) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than accrued liabilities and trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company's balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business, and
(c) the present value of any lease

payments in excess of $50,000 due under leases required to be capitalized in
accordance with GAAP.

Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness, except where such default would not reasonably be expected to have
a Material Adverse Effect.



Tax Status

. Except for matters that would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, the Company and
each Subsidiary have filed all necessary federal, state and foreign income and
franchise tax returns and have paid or accrued all taxes shown as due thereon,
and the Company has no knowledge of a tax deficiency which has been asserted or
threatened against the Company or any Subsidiary which has not been accrued on
the Company's consolidated financial statements described in Section 3(n).





Foreign Corrupt Practices

. Neither the Company, nor to the knowledge of the Company, any agent or other
person acting on behalf of the Company, has (i) directly or indirectly, used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.



FINRA Member Shareholders

. There are no affiliations with any FINRA member firm among the Company's
officers, directors or, to the knowledge of the Company, any five percent (5%)
or greater stockholder of the Company, except as set forth in the Registration
Statement, the Base Prospectus, any Prospectus Supplement or the Prospectus.



Manager's Status

. Manager represents and warrants that it is duly registered as a broker-dealer
under FINRA, the Exchange Act and the applicable statutes and regulations of
each state in which the Shares will be offered and sold, except in such states
in which Manager is exempt from registration or such registration is not
otherwise required.





Agreements

. The Company agrees with the Manager that:





Right to Review Amendments and Supplements to Registration Statement and
Prospectus

. During any period when the delivery of a prospectus relating to the Shares is
required (including in circumstances where such requirement may be satisfied
pursuant to Rule 172, 173 or any similar rule) to be delivered under the Act in
connection with the offering or the sale of Shares, the Company will not file
any amendment to the Registration Statement or supplement (including any
Prospectus Supplement) to the Base Prospectus unless the Company has furnished
to the Manager a copy for its review prior to filing and will not file any such
proposed amendment or supplement to which the Manager reasonably objects. The
Company has properly completed the Prospectus, in a form approved by the
Manager, and filed such Prospectus, as amended at the Execution Time, with the
Commission pursuant to the applicable paragraph of Rule 424(b) by the Execution
Time and will cause any supplement to the Prospectus to be properly completed,
in a form approved by the Manager acting reasonably, and will file such
supplement with the Commission pursuant to the applicable paragraph of
Rule 424(b) within the time period prescribed thereby and will provide evidence
reasonably satisfactory to the Manager of such timely filing. The Company will
promptly advise the Manager (i) when the Prospectus, and any supplement thereto,
shall have been filed (if required) with the Commission pursuant to Rule 424(b),
(ii) when, during any period when the delivery of a prospectus (whether
physically or through compliance with Rule 172, 173 or any similar rule) is
required under the Act in connection with the offering or sale of the Shares,
any amendment to the Registration Statement shall have been filed or become
effective (other than any annual report of the Company filed pursuant to Section
13(a) or 15(d) of the Exchange Act), (iii) of any request by the Commission or
its staff for any amendment of the Registration Statement, or any Rule 462(b)
Registration Statement, or for any supplement to the Prospectus or for any
additional information, (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or of any notice
objecting to its use or the institution or threatening of any proceeding for
that purpose and (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its best efforts to prevent the issuance of any
such stop order or the occurrence of any such suspension or objection to the use
of the Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using its best efforts to have such amendment or new registration statement
declared effective as soon as practicable.





Subsequent Events

. If, at any time on or after an Applicable Time but prior to the related
Settlement Date, any event occurs as a result of which the Registration
Statement or Prospectus would include any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein in the
light of the circumstances under which they were made or the circumstances then
prevailing not misleading, the Company will (i) notify promptly the Manager so
that any use of the Registration Statement or Prospectus may cease until they
are amended or supplemented; (ii) amend or supplement the Registration Statement
or Prospectus to correct such statement or omission; and (iii) supply any
amendment or supplement to the Manager in such quantities as the Manager may
reasonably request.





Notification of Subsequent Filings

. During any period when the delivery of a prospectus relating to the Shares is
required (including in circumstances where such requirement may be satisfied
pursuant to Rule 172, 173 or any similar rule) to be delivered under the Act,
any event occurs as a result of which the Prospectus as then supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein in the light of the circumstances
under which they were made at such time not misleading, or if it shall be
necessary to amend the Registration Statement, file a new registration statement
or supplement the Prospectus to comply with the Act or the Exchange Act or the
respective rules thereunder, including in connection with use or delivery of the
Prospectus, the Company promptly will (i) notify the Manager of any such event,
(ii) subject to Section 4(a), prepare and file with the Commission an amendment
or supplement or new registration statement which will correct such statement or
omission or effect such compliance, (iii) use its best efforts to have any
amendment to the Registration Statement or new registration statement declared
effective as soon as practicable in order to avoid any disruption in use of the
Prospectus and (iv) supply any supplemented Prospectus to the Manager in such
quantities as the Manager may reasonably request.





Earnings Statements

. As soon as practicable, the Company will make generally available to its
security holders and to the Manager an earnings statement or statements of the
Company and its Subsidiaries which will satisfy the provisions of Section 11(a)
of the Act and Rule 158.





Delivery of Registration Statement

. Upon the request of the Manager, the Company will furnish to the Manager and
counsel for the Manager, without charge, signed copies of the Registration
Statement (including exhibits thereto) and, so long as delivery of a prospectus
by the Manager or dealer may be required by the Act (including in circumstances
where such requirement may be satisfied pursuant to Rule 172, 173 or any similar
rule), as many copies of the Prospectus and each Issuer Free Writing Prospectus
and any supplement thereto as the Manager may reasonably request. The Company
will pay the expenses of printing or other production of all documents relating
to the offering.





Qualification of Shares

. The Company will arrange, if necessary, for the qualification of the Shares
for sale under the laws of such jurisdictions as the Manager may reasonably
designate and will maintain such qualifications in effect so long as required
for the distribution of the Shares; provided that in no event shall the Company
be obligated to qualify to do business in any jurisdiction where it is not now
so qualified or to take any action that would subject it to service of process
in suits, other than those arising out of the offering or sale of the Shares, in
any jurisdiction where it is not now so subject.





Free Writing Prospectus

. The Company agrees that, unless it has or shall have obtained the prior
written consent of the Manager acting reasonably, and the Manager agrees with
the Company that, unless it has or shall have obtained, as the case may be, the
prior written consent of the Company, it has not made and will not make any
offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a "free writing prospectus" (as
defined in Rule 405) required to be filed by the Company with the Commission or
retained by the Company under Rule 433. Any such free writing prospectus
consented to by the Manager or the Company is hereinafter referred to as a "
Permitted Free Writing Prospectus
." The Company agrees that (i) it has treated and will treat, as the case may
be, each Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus
and (ii) it has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 applicable to any Permitted Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping.





Subsequent Equity Issuances

. The Company will not offer, sell, issue, contract to sell, contract to issue
or otherwise dispose of, directly or indirectly, any shares of Common Stock or
any Common Stock Equivalents (other than the Shares) during the term of this
Agreement (i) without giving the Manager at least two (2) Business Days' prior
written notice specifying the nature of the proposed transaction and the date of
such proposed transaction and (ii) unless the Manager suspends acting under this
Agreement for such period of time requested by the Company or as deemed
appropriate by the Manager in light of the proposed transaction;
provided
,
however
, that the Company may issue and sell Common Stock pursuant to any employee
stock incentive plan, stock ownership plan or dividend reinvestment plan of the
Company in effect at the Execution Time and the Company may issue Common Stock
issuable upon the conversion or the exercise of Common Stock Equivalents
outstanding at the Execution Time.





Market Manipulation

. Until the termination of this Agreement, the Company will not take, directly
or indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, stabilization or manipulation in violation of the Act, Exchange Act
or the rules and regulations thereunder of the price of any security of the
Company to facilitate the sale or resale of the Shares or otherwise violate any
provision of Regulation M under the Exchange Act.





Notification of Incorrect Certificate

. The Company will, at any time during the term of this Agreement, as
supplemented from time to time, advise the Manager immediately after it shall
have received notice or obtained knowledge thereof, of any information or fact
that would alter or affect any opinion, certificate, letter and other document
provided to the Manager pursuant to Section 6 hereof.





Certification of Accuracy of Disclosure

. Upon commencement of the offering of the Shares under this Agreement (and upon
the recommencement of the offering of the Shares under this Agreement following
the termination of a suspension of sales hereunder lasting more than 30 trading
days), and each time that (i) the Registration Statement or Prospectus shall be
amended or supplemented, other than by means of Incorporated Documents, (ii) the
Company files its Annual Report on Form 10-K under the Exchange Act, (iii) the
Company files its quarterly reports on Form 10-Q under the Exchange Act, (iv)
the Company files a Current Report on Form 8-K containing amended financial
information (other than information that is furnished and not filed), if the
Manager reasonably determines that the information in such Form 8-K is material,
or (v) the Shares are delivered to the Manager as principal at the Time of
Delivery pursuant to a Terms Agreement (such commencement or recommencement date
and each such date referred to in (i), (ii), (iii), (iv) and (v) above, a "
Representation Date
"), unless waived by the Manager, the Company shall furnish or cause to be
furnished to the Manager forthwith a certificate dated and delivered on the
Representation Date, in form reasonably satisfactory to the Manager to the
effect that the statements contained in the certificate referred to in Section 6
of this Agreement which were last furnished to the Manager are true and correct
at the Representation Date, as though made at and as of such date (except that
such statements shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to such date) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
said Section 6, modified as necessary to relate to the Registration Statement
and the Prospectus as amended and supplemented to the date of delivery of such
certificate.





Bring Down Opinions; Negative Assurance

. At each Representation Date, unless waived by the Manager, the Company shall
furnish or cause to be furnished forthwith to the Manager and to counsel to the
Manager a written opinion of counsel to the Company ("
Company Counsel
") addressed to the Manager and dated and delivered on such Representation Date,
in form and substance reasonably satisfactory to the Manager, including a
negative assurance representation.





Auditor Bring Down "Comfort" Letter

. At each Representation Date, unless waived by the Manager, the Company shall
cause (1) the Company's auditors (the "
Accountants
"), or other independent accountants satisfactory to the Manager forthwith to
furnish the Manager a letter, and (2) the Chief Financial Officer of the Company
forthwith to furnish the Manager a certificate, in each case dated on such
Representation Date, in form satisfactory to the Manager, of the same tenor as
the letters and certificate referred to in Section 6 of this Agreement but
modified to relate to the Registration Statement and the Prospectus, as amended
and supplemented to the date of such letters and certificate;
provided
,
however
, that the Company will not be required to cause the Accountants to furnish such
letters to the Manager in connection with the filing of a Current Report on Form
8-K unless (i) such Current Report on Form 8-K is filed at any time during which
a prospectus relating to the Shares is required to be delivered under the Act
and (ii) the Manager has requested such letter, acting reasonably, based upon
the event or events reported in such Current Report on Form 8-K.





Due Diligence Session

. Upon commencement of the offering of the Shares under this Agreement (and upon
the recommencement of the offering of the Shares under this Agreement following
the termination of a suspension of sales hereunder lasting more than 30 trading
days), and at each Representation Date, the Company will conduct a due diligence
session, in form and substance, reasonably satisfactory to the Manager, which
shall include representatives of management and the Accountants. The Company
shall cooperate timely with any reasonable due diligence request from or review
conducted by the Manager or its agents from time to time in connection with the
transactions contemplated by this Agreement, including, without limitation,
providing information and available documents and access to appropriate
corporate officers and the Company's agents during regular business hours and at
the Company's principal offices, and timely furnishing or causing to be
furnished such certificates, letters and opinions from the Company, its officers
and its agents, as the Manager may reasonably request.





Acknowledgment of Trading

. The Company consents to the Manager trading in the Common Stock for the
Manager's own account and for the account of its clients at the same time as
sales of the Shares occur pursuant to this Agreement or pursuant to a Terms
Agreement as long as such activity complies with applicable securities laws and
regulations.





Disclosure of Shares Sold

. The Company will disclose in its Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q, as applicable, the number of Shares sold through the
Manager under this Agreement, the Net Proceeds to the Company and the
compensation paid by the Company with respect to sales of Shares pursuant to
this Agreement during the relevant quarter.





Rescission Right

. If to the knowledge of the Company, the conditions set forth in Section 6
shall not have been satisfied as of the applicable Settlement Date, the Company
will offer to any person who has agreed to purchase Shares from the Company as
the result of an offer to purchase solicited by the Manager the right to refuse
to purchase and pay for such Shares.





Bring Down of Representations and Warranties

. Each acceptance by the Company of an offer to purchase the Shares hereunder,
and each execution and delivery by the Company of a Terms Agreement, shall be
deemed to be an affirmation to the Manager that the representations and
warranties of the Company contained in or made pursuant to this Agreement are
true and correct as of the date of such acceptance or of such Terms Agreement as
though made at and as of such date, and an undertaking that such representations
and warranties will be true and correct as of the Settlement Date for the Shares
relating to such acceptance or as of the Time of Delivery relating to such sale,
as the case may be, as though made at and as of such date (except that such
representations and warranties shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented relating to such
Shares).





Reservation of Shares

. The Company shall ensure that there are at all times sufficient shares of
Common Stock to provide for the issuance, free of any preemptive rights, out of
its authorized but unissued shares of Common Stock or shares of Common Stock
held in treasury, of the maximum aggregate number of Shares authorized for
issuance by the Board pursuant to the terms of this Agreement. The Company will
use its commercially reasonable efforts to cause the Shares to be listed for
trading on the Trading Market and to maintain such listing.





Obligation Under Exchange Act

. During any period when the delivery of a prospectus relating to the Shares is
required (including in circumstances where such requirement may be satisfied
pursuant to Rule 172, 173 or any similar rule) to be delivered under the Act,
the Company will file all documents required to be filed with the Commission
pursuant to the Exchange Act within the time periods required by the Exchange
Act and the regulations thereunder.





DTC Facility

. The Company shall cooperate with Manager and use its reasonable efforts to
permit the Shares to be eligible for clearance and settlement through the
facilities of DTC.





Use of Proceeds

. The Company will apply the Net Proceeds from the sale of the Shares in the
manner set forth in the Prospectus.





Filing of Prospectus Supplement

. To the extent required under applicable law or under interpretations by the
Commission thereof, on or prior to the earlier of (i) the date on which the
Company shall file a Quarterly Report on Form 10-Q or an Annual Report on Form
10-K in respect of any fiscal quarter in which sales of Shares were made by the
Manager pursuant to Section 2(b) of this Agreement and (ii) the date on which
the Company shall be obligated to file such document referred to in clause
(i) in respect of such quarter (each such date, and any date on which an
amendment to any such document is filed, a "
Filing Date
"), the Company will file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b), which prospectus supplement will set forth,
with regard to such quarter, the number of the Shares sold through the Manager
as agent pursuant to Section 2(b) of this Agreement, the Net Proceeds to the
Company and the compensation paid by the Company with respect to such sales of
the Shares pursuant to Section 2(b) of this Agreement and deliver such number of
copies of each such prospectus supplement to the Trading Market as are required
by such exchange.



Additional Registration Statement

. To the extent that the Registration Statement is not available for the sales
of the Shares as contemplated by this Agreement (other than as a result of
reaching the limitation set forth in General Instruction I.B.6. of Form S-3),
the Company shall file a new registration statement with respect to any
additional shares of Common Stock necessary to complete such sales of the Shares
and shall cause such registration statement to become effective as promptly as
practicable. After the effectiveness of any such registration statement, all
references to "
Registration Statement
" included in this Agreement shall be deemed to include such new registration
statement, including all documents incorporated by reference therein pursuant to
Item 12 of Form S-3, and all references to "
Base Prospectus
" included in this Agreement shall be deemed to include the final form of
prospectus, including all documents incorporated therein by reference, included
in any such registration statement at the time such registration statement
became effective.



Manager's Status

. Manager shall continue to be duly registered as a broker-dealer under FINRA,
the Exchange Act and the applicable statutes and regulations of each state in
which the Shares will be offered and sold, except in such states in which
Manager is exempt from registration or such registration is not otherwise
required, during the term of this Agreement. Manager will comply with all
applicable law and regulations, including, but not limited to, Regulation M, in
connection with the transactions contemplated by this Agreement, including,
without limitation, the issuance and sale through Manager of the Shares.





Payment of Expenses

. The Company agrees to pay the costs and expenses incident to the performance
of its obligations under this Agreement, whether or not the transactions
contemplated hereby are consummated, including without limitation: (i) the
preparation, printing or reproduction and filing with the Commission of the
Registration Statement (including financial statements and exhibits thereto),
the Prospectus and each Issuer Free Writing Prospectus, and each amendment or
supplement to any of them; (ii) the printing (or reproduction) and delivery
(including postage, air freight charges and charges for counting and packaging)
of such copies of the Registration Statement, the Prospectus, and each Issuer
Free Writing Prospectus, and all amendments or supplements to any of them, as
may, in each case, be reasonably requested for use in connection with the
offering and sale of the Shares; (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Shares, including
any stamp or transfer taxes in connection with the original issuance and sale of
the Shares; (iv) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Shares; (v) the
listing of the Shares on the Trading Market; (vi) any registration or
qualification of the Shares for offer and sale under the securities or blue sky
laws of the several states (including filing fees and the reasonable fees and
expenses of counsel for the Manager relating to such registration and
qualification); (vii) the transportation and other expenses incurred by or on
behalf of Company representatives in connection with presentations to
prospective purchasers of the Shares; (viii) the fees and expenses of the
Company's accountants and the fees and expenses of counsel (including local and
special counsel) for the Company; (ix) the filing fee under FINRA Rule 5110; (x)
the reasonable fees and expenses of the Manager's counsel, not to exceed
$30,000, $15,000 of which has been paid prior to the date hereof and the balance
of which shall be paid upon the filing of the initial Prospectus Supplement in
connection with the offering contemplated by this Agreement; (xi) initial due
diligence fees of the Manager in the amount of $35,000, $15,000 of which shall
be paid upon the filing of the initial Prospectus Supplement in connection with
the offering contemplated by this Agreement and the balance to be paid on or
before January 31, 2013, and (xii) all other costs and expenses of the Company
incident to the performance by the Company of its obligations hereunder.





Conditions to the Obligations of the Manager

. The obligations of the Manager under this Agreement and any Terms Agreement
shall be subject to (i) the accuracy of the representations and warranties on
the part of the Company contained herein as of the Execution Time, each
Representation Date, and as of each Applicable Time, Settlement Date and Time of
Delivery, (ii) to the performance by the Company of its obligations hereunder
and (iii) the following additional conditions:





Filing of Prospectus Supplement

. The Prospectus, and any supplement thereto, required by Rule 424 to be filed
with the Commission have been filed in the manner and within the time period
required by Rule 424(b) with respect to any sale of Shares; each Prospectus
Supplement shall have been filed in the manner required by Rule 424(b) within
the time period required hereunder and under the Act; any other material
required to be filed by the Company pursuant to Rule 433(d) under the Act, shall
have been filed with the Commission within the applicable time periods
prescribed for such filings by Rule 433; and no stop order suspending the
effectiveness of the Registration Statement or any notice objecting to its use
shall have been issued and no proceedings for that purpose shall have been
instituted or threatened.





Delivery of Opinion

. The Company shall have caused the Company Counsel to furnish to the Manager,
as requested by the Manager and upon reasonable advance notice in connection
with any offering of the Shares, its opinion and negative assurance statement,
dated as of such date and addressed to the Manager in form and substance
reasonably acceptable to the Manager.





Delivery of Officer's Certificate

. The Company shall have furnished or caused to be furnished to the Manager, to
the extent requested by the Manager and upon reasonable advance notice in
connection with any offering of the Shares, a certificate of the Company signed
by the Chief Executive Officer or the President and the principal financial or
accounting officer of the Company, dated as of such date, to the effect that the
signers of such certificate have carefully examined the Registration Statement,
the Base Prospectus, the Prospectus, any Prospectus Supplement and any documents
incorporated by reference therein and this Agreement and that:





the representations and warranties of the Company in this Agreement are true and
correct on and as of such date with the same effect as if made on such date and
the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such date;



no stop order suspending the effectiveness of the Registration Statement or any
notice objecting to its use has been issued and no proceedings for that purpose
have been instituted or, to the Company's knowledge, threatened; and



since the date of the most recent financial statements included in the
Registration Statement, the Prospectus and the Incorporated Documents, there has
been no Material Adverse Effect on the condition (financial or otherwise),
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Registration Statement
and the Prospectus.



Delivery of Accountants' "Comfort" Letter

. The Company shall have requested and caused the Accountants to have furnished
to the Manager, to the extent requested by the Manager and upon reasonable
advance notice in connection with any offering of the Shares, letters (which may
refer to letters previously delivered to the Manager), dated as of such date, in
form and substance satisfactory to the Manager, confirming that they are
independent accountants within the meaning of the Act and the Exchange Act and
the respective applicable rules and regulations adopted by the Commission
thereunder and that they have performed a review of any unaudited interim
financial information of the Company and included or incorporated by reference
in the Registration Statement and the Prospectus and provide customary "comfort"
as to such review in form and substance reasonably satisfactory to the Manager.





Delivery of Chief Financial Officer Certificate

. The Company shall have requested and caused its Chief Financial Officer to
have furnished to the Manager, to the extent requested by the Manager in
connection with any offering of the Shares, a certificate as to certain
financial information included in the Registration Statement, the Prospectus and
the Incorporated Documents, in form and substance reasonably satisfactory to the
Manager.





No Material Adverse Event

. Since the respective dates as of which information is disclosed in the
Registration Statement, the Prospectus and the Incorporated Documents, except as
otherwise stated therein, there shall not have been (i) any change or decrease
in previously reported results specified in the letter or letters referred to in
paragraph (d) of this Section 6

or (ii) any change, or any development involving a prospective change, in or
affecting the condition (financial or otherwise), earnings, business or
properties of the Company and its subsidiaries taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Registration Statement, the Prospectus and the
Incorporated Documents (exclusive of any amendment or supplement thereto) the
effect of which, in any case referred to in clause (i) or (ii) above, is, in the
sole judgment of the Manager acting reasonably, so material and adverse as to
make it impractical or inadvisable to proceed with the offering or delivery of
the Shares as contemplated by the Registration Statement (exclusive of any
amendment thereof), the Incorporated Documents and the Prospectus (exclusive of
any amendment or supplement thereto).





Payment of All Fees

. The Company shall have paid the required Commission filing fees relating to
the Shares within the time period required by Rule 456(b)(1)(i) of the Act
without regard to the proviso therein and otherwise in accordance with
Rules 456(b) and 457(r) of the Act and, if applicable, shall have updated the
"Calculation of Registration Fee" table in accordance with Rule 456(b)(1)(ii)
either in a post-effective amendment to the Registration Statement or on the
cover page of a prospectus filed pursuant to Rule 424(b).





No FINRA Objections

. FINRA shall not have raised any objection with respect to the fairness and
reasonableness of the terms and arrangements under this Agreement.





Shares Listed on Trading Market

. The Shares shall have been listed and admitted and authorized for trading on
the Trading Market, and satisfactory evidence of such actions shall have been
provided to the Manager.





Other Assurances

. Prior to each Settlement Date and Time of Delivery, as applicable, the Company
shall have furnished to the Manager such further information, certificates and
documents as the Manager may reasonably request.





If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Manager and counsel for the
Manager, this Agreement and all obligations of the Manager hereunder may be
canceled at, or at any time prior to, any Settlement Date or Time of Delivery,
as applicable, by the Manager. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.



The documents required to be delivered by this Section 6 shall be delivered at
the office of Ellenoff Grossman & Schole LLP, counsel for the Manager, at 150
East 42nd Street, New York, New York 10017, on each such date as provided in
this Agreement.



Indemnification and Contribution

.





Indemnification by Company

. The Company agrees to indemnify and hold harmless the Manager, the directors,
officers, employees and agents of the Manager and each person who controls the
Manager within the meaning of either the Act or the Exchange Act against any and
all losses, claims, damages or liabilities, joint or several, to which they or
any of them may become subject under the Act, the Exchange Act or other Federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement for the registration
of the Shares as originally filed or in any amendment thereof, or in the Base
Prospectus, any Prospectus Supplement, the Prospectus, any Issuer Free Writing
Prospectus, or in any amendment thereof or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and agrees to reimburse each such indemnified party for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided
,
however
, that the Company will not be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon any such
untrue statement or alleged untrue statement or omission or alleged omission
made therein in reliance upon and in conformity with written information
furnished to the Company by the Manager specifically for inclusion therein. This
indemnity agreement will be in addition to any liability that the Company may
otherwise have.





Indemnification by Manager

. The Manager agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who signs the Registration Statement, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
the Manager, but only with reference to written information relating to the
Manager furnished to the Company by the Manager specifically for inclusion in
the documents referred to in the foregoing indemnity;
provided
,
however
, that in no case shall the Manager be responsible for any amount in excess of
the Broker Fee applicable to the Shares and paid hereunder. This indemnity
agreement will be in addition to any liability which the Manager may otherwise
have.





Indemnification Procedures

. Promptly after receipt by an indemnified party under this Section 7 of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party's choice at the indemnifying party's expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below);
provided
,
however
, that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party's election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of each of the indemnified parties, settle or compromise
or consent to the entry of any judgment with respect to any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
or contribution may be sought hereunder (whether or not the indemnified parties
are actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.





Contribution

. In the event that the indemnity provided in paragraph (a), (b) or (c) of this
Section 7 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Manager agree to contribute to the
aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending the
same) (collectively "
Losses
") to which the Company and the Manager may be subject in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and by the Manager on the other from the offering of the Shares;
provided
,
however
, that in no case shall the Manager be responsible for any amount in excess of
the Broker Fee applicable to the Shares and paid hereunder. If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the Company and the Manager severally shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and of the Manager on the other in
connection with the statements or omissions which resulted in such Losses as
well as any other relevant equitable considerations. Benefits received by the
Company shall be deemed to be equal to the total net proceeds from the offering
(before deducting expenses) received by it, and benefits received by the Manager
shall be deemed to be equal to the Broker Fee applicable to the Shares and paid
hereunder, in each case as determined by this Agreement or any applicable Terms
Agreement. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the Company on the one hand or the Manager on the other, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The Company
and the Manager agree that it would not be just and equitable if contribution
were determined by pro rata allocation or any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7, each person who
controls the Manager within the meaning of either the Act or the Exchange Act
and each director, officer, employee and agent of the Manager shall have the
same rights to contribution as the Manager, and each person who controls the
Company within the meaning of either the Act or the Exchange Act, each officer
of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).





Termination

.





The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement in its sole discretion
at any time upon five (5) Business Days' prior written notice. Any such
termination shall be without liability of any party to any other party except
that (i) with respect to any pending sale, through the Manager for the Company,
the obligations of the Company, including in respect of compensation of the
Manager, shall remain in full force and effect notwithstanding the termination
and (ii) the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14 of this
Agreement shall remain in full force and effect notwithstanding such
termination.



The Manager shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14 of
this Agreement shall remain in full force and effect notwithstanding such
termination.



This Agreement shall remain in full force and effect until the earlier of
September 29, 2014 and such date that this Agreement is terminated pursuant to
Sections 8(a) or (b) above or otherwise by mutual agreement of the parties;
provided that any such termination by mutual agreement shall in all cases be
deemed to provide that Sections 5, 6, 7, 8, 9, 10, 12 and 14 shall remain in
full force and effect.



Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Manager or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date or Time of Delivery for any sale of the Shares,
such sale shall settle in accordance with the provisions of Section 2(b) of this
Agreement.



In the case of any purchase of Shares by the Manager pursuant to a Terms
Agreement, the obligations of the Manager pursuant to such Terms Agreement shall
be subject to termination, in the absolute discretion of the Manager, by prompt
oral notice given to the Company prior to the Time of Delivery relating to such
Shares, if any, and confirmed promptly by facsimile or electronic mail, if,
since the time of execution of the Terms Agreement and prior to such delivery
and payment, (i) trading in the Common Stock shall have been suspended by the
Commission or the Trading Market or trading in securities generally on the
Trading Market shall have been suspended or limited or minimum prices shall have
been established on such exchange, (ii) a banking moratorium shall have been
declared either by Federal or New York State authorities or (iii) there shall
have occurred any outbreak or escalation of hostilities, declaration by the
United States of a national emergency or war, or other calamity or crisis the
effect of which on financial markets is such as to make it, in the sole judgment
of the Manager acting reasonably, impractical or inadvisable to proceed with the
offering or delivery of the Shares as contemplated by the Prospectus (exclusive
of any amendment or supplement thereto).



Representations and Indemnities to Survive

. The respective agreements, representations, warranties, indemnities and other
statements of the Company or its officers and of the Manager set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by the Manager or the Company or any of the officers,
directors, employees, agents or controlling persons referred to in Section 7,
and will survive delivery of and payment for the Shares.





Notices

. All communications hereunder will be in writing and effective only on receipt,
and, if sent to the Manager, will be mailed, delivered or facsimiled to the
address set forth on the signature page hereto.



Successors

. This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers, directors, employees,
agents and controlling persons referred to in Section 7, and no other person
will have any right or obligation hereunder.



No Fiduciary Duty

. The Company hereby acknowledges that (a) the purchase and sale of the Shares
pursuant to this Agreement is an arm's-length commercial transaction between the
Company, on the one hand, and the Manager and any affiliate through which it may
be acting, on the other, (b) the Manager is acting solely as sales agent and/or
principal in connection with the purchase and sale of the Company's securities
and not as a fiduciary of the Company and (c) the Company's engagement of the
Manager in connection with the offering and the process leading up to the
offering is as independent contractors and not in any other capacity.
Furthermore, the Company agrees that it is solely responsible for making its own
judgments in connection with the offering (irrespective of whether the Manager
has advised or is currently advising the Company on related or other matters).
The Company agrees that it will not claim that the Manager has rendered advisory
services of any nature or respect, or owe an agency, fiduciary or similar duty
to the Company, in connection with such transaction or the process leading
thereto.





Integration

. This Agreement and any Terms Agreement supersede all prior agreements and
understandings (whether written or oral) between the Company and the Manager
with respect to the subject matter hereof.



Applicable Law

. This Agreement and any Terms Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.



Waiver of Jury Trial

. The Company hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement, any Terms Agreement or the
transactions contemplated hereby or thereby.



Counterparts

. This Agreement and any Terms Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement, which may be delivered by
facsimile or in .pdf file via e-mail.





***************************



 

Headings

. The section headings used in this Agreement and any Terms Agreement are for
convenience only and shall not affect the construction hereof.



         

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Manager.

 

Very truly yours,

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

By:/s/ Brad Timon

Name: Brad Timon

Title: CFO

The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.

ASCENDIANT CAPITAL MARKETS, LLC

 

By:/s/ Mark Bergendahl

Name: Mark Bergendahl

Title: Managing Partner



 

Address for Notice:

18881 Von Karman, 16th Floor

Irvine, California 92612

Facsimile: (949) 756-1090

Attention: Mark Bergendahl

ANNEX I

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

TERMS AGREEMENT



Dear Sirs:



      Quantum Fuel Systems Technologies Worldwide, Inc. (the "Company")
proposes, subject to the terms and conditions stated herein and in the At The
Market Offering Agreement, dated December 28, 2012 (the "At The Market Offering
Agreement"), between the Company and Ascendiant Capital Markets, LLC
("Manager"), to issue and sell to Agent the securities specified in the
Schedule I hereto (the "Purchased Shares").



      Each of the provisions of the At The Market Offering Agreement not
specifically related to the solicitation by Manager, as agent of the Company, of
offers to purchase securities is incorporated herein by reference in its
entirety, and shall be deemed to be part of this Terms Agreement to the same
extent as if such provisions had been set forth in full herein. Each of the
representations and warranties set forth therein shall be deemed to have been
made at and as of the date of this Terms Agreement and the Time of Delivery,
except that each representation and warranty in Section 3 of the At The Market
Offering Agreement which makes reference to the Prospectus (as therein defined)
shall be deemed to be a representation and warranty as of the date of the At The
Market Offering Agreement in relation to the Prospectus, and also a
representation and warranty as of the date of this Terms Agreement and the Time
of Delivery in relation to the Prospectus as amended and supplemented to relate
to the Purchased Shares.



      An amendment to the Registration Statement (as defined in the At The
Market Offering Agreement), or a supplement to the Prospectus, as the case may
be, relating to the Purchased Shares, in the form heretofore delivered to the
Manager is now proposed to be filed with the Securities and Exchange Commission.



      Subject to the terms and conditions set forth herein and in the At The
Market Offering Agreement which are incorporated herein by reference, the
Company agrees to issue and sell to Manager and the Manager agrees to purchase
from the Company the number of shares of the Purchased Shares at the time and
place and at the purchase price set forth in the Schedule I hereto.

    

    If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the At The Market Offering Agreement incorporated herein by
reference, shall constitute a binding agreement between the Manager and the
Company.



 

 

 

 

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

 

By:__________________________________________

Name:

Title:

 

ACCEPTED as of ______________________.

 

 

 

 

 

ASCENDIANT CAPITAL MARKETS, LLC


 

 

By: __________________________________________

Name:

Title: